Citation Nr: 1402463	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from November 1977 to February 1979, when he received a hardship discharge.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that, in part, denied the reopening of the appellant's claim of entitlement to service connection for a nervous disorder.

The Board denied the appellant's application to reopen his claim for service connection for a schizophreniform disorder in a January 2006 decision.  The Veteran then appealed the Board's January 2006 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in July 2007, the Court vacated the Board's decision and remanded the case to the Board for proceedings consistent with the Joint Motion for partial Remand (Joint Motion) filed in this case.  The Board subsequently reopened the claim in a decision issued in March 2012; the service connection claim was remanded for additional development.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA currently does not contain evidence pertinent to the claim that is not already included in the paper claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant's service treatment records reveal that he was seen in a mental health clinic in June and July of 1978; no diagnosis or clinical impression is of record in relation to those visits.  As delineated in the March 2013 Supplemental Statement of the Case (SSOC), the RO has undertaken various searches for the mental health treatment records without success.  The appellant's attorney has complained that the appellant has not been informed about the nature of the efforts to find his records.  On remand, such notice should be provided.

The appellant was afforded a VA psychological examination in August 2012.  He stated that he had been ordered to have a mental health evaluation in service by his commanding officer who thought that the appellant's personality had changed after an accident in March 1978.  Presumably this had led to a decline in the appellant's performance of his duties.  While service personnel records for the appellant have been included in the claims file, no narrative evaluation reports are of record.  The appellant's service personnel records/narrative evaluation reports and any psychiatric treatment records might shed some light on the circumstances surrounding the appellant's mental health status.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records should be obtained and associated with the claims file.

The appellant's attorney also contends that the VA examination of August 2012 was inadequate.  In any case, the records gathered in connection with this remand will have to be considered before an adequate opinion can be rendered.

In light of the above considerations, the case is remanded for the following:

1.  Provide the appellant and his attorney with a report detailing all the attempts made to locate the appellant's outstanding Air Force medical and/or mental health treatment records.  Explain why it is reasonably certain that the records do not exist and why further efforts to obtain the records would be futile.  The appellant and his attorney must be given opportunity to secure the records.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Air Force narrative performance evaluation reports must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

4.  After all appropriate development has been accomplished, arrange to have the appellant's claims file reviewed by a psychiatrist.  The physician is to provide a reasoned, written discussion as to the probabilities regarding the date of onset of the appellant's psychiatric disorder, with a comprehensive discussion of the rationale and documentation for any conclusions.

The reviewing psychiatrist must be provided with the claims file, including any records obtained pursuant to the above development, and a copy of this remand.  

The entire claims file (i.e. the paper claims file and all relevant electronic medical records) must be reviewed by the psychiatrist.  If the reviewer does not have access to the electronic medical records, any relevant electronic treatment records must be printed and associated with the paper claims file so they can be available for review.

The reviewer must offer opinions as to the etiology and date of onset of the appellant's schizophrenia.  In particular, the reviewer must offer opinions, with degree of medical probability expressed, as to whether the etiology of the appellant's schizophrenia is likely attributable to any incident which occurred during his active service, including the March 1978 motorcycle accident.  The psychiatrist must discuss the appellant's in-service mental health clinic visits of June and July of 1978 and his post-service psychiatric treatment, with a particular focus on the documentation of the initial post-service treatment.

The psychiatrist must provide a written opinion that addresses all of the following questions:

      (a)  What is known, in general about the causes, initial manifestations and clinical course of schizophrenia?  Discuss the appellant's contention that the March 1978 motorcycle accident caused head trauma which in turn caused the schizophrenia.  Discuss the significance, if any, of a maternal aunt with schizophrenia and a paternal relative with depression.

      (b)  What is meant by the prodromal phase of schizophrenia and is it applicable to the appellant's psychiatric history?  

      (c)  Did the appellant exhibit any symptoms in service that were an early manifestation of schizophrenia or any other psychiatric disorder?  Discuss the mental health clinic appointments scheduled for the appellant in June and July of 1978, including any action taken when he missed an appointment.  Is this consistent with how a patient presenting with signs of an Axis I or Axis II disorder would have been handled?  Is there any evidence of a psychiatric disorder in the appellant's service personnel records?

      (d)  Is the appellant's current psychiatric pathology causally or etiologically related to his period of military service (November 1977 to February 1979) or to some other cause or causes?

      (e)  Is the appellant's current psychiatric pathology related to symptoms and signs that may have occurred within one year of his service separation in February 1979?  Consider the August 2005 written statement of the appellant's sister about the signs and symptoms she says the appellant exhibited immediately after his discharge from the Air Force in February 1979.  Would such signs and symptoms be consistent with a diagnosis of schizophrenia?  Are the signs and symptoms reported by the appellant's sister consistent with those reported by the appellant during his psychiatric treatment, including his initial hospitalization?  If the appellant had exhibited such signs and symptoms in 1978, is it likely that his first hospitalization would have occurred in 1985?  Discuss the family's role in connection with the appellant's psychiatric hospitalizations from 1985 to 1989, and in terms of the lack of treatment before 1985, to include the death of the appellant's mother.  

In assessing the relative likelihood as to origin and etiology of the psychiatric disorder specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed schizophrenia is causally or etiologically related to the appellant's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed schizophrenia.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Any additional development suggested by the evidence must be undertaken.  If the reviewer determines that an examination is needed before the requested opinions can be rendered, the RO must schedule the appellant for such an examination.

7.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the psychiatrist's report and examination report (if any).  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.

8.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's psychiatric disorder claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  

9.  If the benefit sought on appeal remains denied, the appellant and his attorney must be provided an appropriate supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

